DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 10-25, in the reply filed on 12/07/2021 is acknowledged.  The traversal is on the ground(s) that the special technical feature of Groups I and II is not disclosed by the reference, Burge (US 2004/0094863 A1).  As cited in the Requirement for Restriction previous mailed on 10/08/2021, the prior Examiner relied on Burge to disclose the technical feature; specifically, a mixture comprising aggregates and a binder, wherein the aggregates have a specific hardness (e.g. > 5 Mohs) and comprising silicon dioxide substantially in amorphous form.  Applicant argues, that while Burges appears to disclose the above technical features, Burges does not disclose the additional feature of the quantity of silicon dioxide in crystalline form being less than 1%.  Furthermore, as both Groups I and II require said additional feature, unity of invention between the Groups I and II has been maintained.  This is not found persuasive because, as noted by the previous Examiner, the silicon dioxide is disclosed as being substantially amorphous (paragraph 0036 of Burges).  As Burges is silent as the crystalline silicon dioxide, the prior Examiner therein interpreted the silicon dioxide being completely amorphous under broadest reasonable interpretation.   Hence, based on the prior Examiner's interpretation, Burges discloses 0% wt of crystalline silicon dioxide.  Applicant further notes that the aggregate relied on by the prior Examiner, hematite, does not have any content of silicon dioxide, neither in amorphous form nor crystalline form.  .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 15-16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US 2008/0006956 A1), in view of Schafer (US 3,396,067).
colloidal silica, quartz powder filler, kaolin powder filler and quartziferous sand).  The initial mix undergoes vacuum vibro-compression (paragraph 0005) and thereafter is followed by a binder hardening step (paragraphs 0006, 0024, is impregnated with a resin…after which final hardening of the resin is performed).
Toncelli teaches all the elements of claim 10 as discussed above but does not teach the hardness of the aggregates and fillers nor the silicon dioxide being substantially in amorphous form and the concentration of crystalline silicon dioxide.  However, as noted above, Toncelli discloses the aggregates and fillers being quartz (paragraph 0042), hence, it would have been obvious for one of ordinary skill in the art the aggregates and fillers, quartz materials implicitly have a hardness greater than 5 Mohs (as supported in the instant Specification)
Alternatively, Schafer teaches a method for forming articles in form of a slab or block (Figure 1).  The articles are obtained from a mixture comprising stone-like aggregates (col. 1, lines 17-18, simulated onyx material), fillers (col. 5, lines 3-13) and a binder resin (col. 2, lines 8-40).  Furthermore, Schafer discloses the aggregates and fillers being frits (col. 5, lines 13-35, Ferro Frit 3134 and 3278).  While Schafer does not disclose the hardness of the frits, it is noted the composition of said frits are substantially identical to the claimed composition (reference attached compositions of Ferro Frit 3134, 19.5% CaO and 45.5% SiO2 and Ferro Frit 3278, 6.9% CaO and 56.3% SiO2 in comparison to page 04, claim 7 of the instant Specification).  Likewise, as is known in the art and disclosed in the current disclosure, frit glass by definition is an amorphous material due to the process by which it is made (page 04 of the instant Specification, melting powders followed by quick cooling).  As the disclosed frits comprise SiO2, it would have been obvious for one of ordinary skill in the art, the SiO2 would be substantially in amorphous form.
While Schafer does not disclose the concentration of crystalline SiO2, the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As both Toncelli and Schafer relate to methods of forming slabs initial mix comprising aggregates containing silicon dioxide and a binder, absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to substitute the mixture disclosed by Schafer, specifically the frit compositions, in the method of Toncelli, with a reasonable expectation of predictable results.
discloses 70% of weight of the Ferro frit 3278; the frit being the entirety of the aggregate and fillers; reference claims 10-11 above regarding a hardness greater than 5 Mohs).
Regarding claim 21, Toncelli, as modified by Schafer, further teaches the binder used is of an organic nature (paragraph 0049 of Toncelli).
Regarding claim 22 and 23, Toncelli, as modified by Schafer, further teaches the organic binder used is an unsaturated polyester resin and in an amount between 15 - 40% by weight (col. 1, lines 53-56 of Schafer) which overlaps the presently claimed concentration of 30% Toncelli/Schafer differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Schafer, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
Regarding claim 24, Toncelli, as modified by Schafer, further teaches the use of cementitious binders (paragraphs 0003, 0006 of Toncelli).
Regarding claim 25, the limitation “is obtained with the method according to…” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned. “[Even though product-by-process claims are limited by and defined by the In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  In the instant case, Toncelli, as modified by Schafer, teaches all the structural limitations of claim 25 (paragraph 0038 of Toncelli; Figure 1 of Schafer).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli, in view of Schafer and Kager (US 2015/0042006 A1).
Regarding claim 12, Toncelli, as modified by Schafer, teaches all the elements of claim 10 as discussed above but does not teach a rolling process in which the mix is distributed widthwise on top of a conveyor belt so that an upper surface of the mix is configured to be subjected to a pressing action by a cylinder or by a second synchronized belt situated opposite the conveyor belt.  However, as noted in Toncelli, the mix is subjected to vacuum vibro-compression (paragraph 0005) and thereafter is followed by a binder hardening step (paragraphs 0006, 0024).  While, Toncelli does not explicitly disclose the means for compressing the mix, the use of a cylinder or synchronized belt opposite a conveyor belt is well known and conventional in the art for forming slabs or blocks.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli, in view of Schafer and Guyot (US 5,976,441).
Regarding claim 13, Toncelli, as modified by Schafer, teaches all the elements of claim 10 a discussed above but does not teach a pressing process in which the mix is distributed widthwise on top of a support and then subjected to a pressing action by a press ram.  However, similar to above, the use of a press ram is well known and conventional in the art for forming slabs or blocks.
Guyot teaches a device and corresponding method for forming slabs or blocks (1 in Figure 1) from a mixture of aggregates and binder (col. 3, lines 30-38; col. 5, lines 48-60).  The mixture is distributed on top of a support (supports 13 in Figure 3) and compressed by a press KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 14, Toncelli, as modified by Schafer and Guyot, further teaches the mix is subjected to an extrusion process through a die having a same shape as a cross-section of the slab (extruder 6 in Figure 3; col. 2, lines 18-20; col. 6, lines 7-10).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli, in view of Schafer, as applied to claim 10 above, and further in view of Ferro Frit Datasheet 2008 and Digital Fire Oxide Database 2005.
Regarding claims 17 and 18, Toncelli, as modified by Schafer, teaches all the elements of claim 10 as discussed above and further teaches the synthetic aggregates are an amorphous frit (col. 5, lines 13-35 of Schafer, Ferro Frit 3134 and 3278), wherein the frit comprises SiO2, CaO, Al2O3, B2O3 (reference attached Ferro Frit 3134 and 3278) but does not specifically disclose the frit comprises MgO, ZrO2, BaO, Li2O, P2O5, Fe2O3 or TiO2.  However, it is submitted said latter components are typical of silicon dioxide frits.  Ferro Frit FB-276P2 discloses a chemical composition comprising SiO2, CaO, MgO, ZrO2, Li2O (Ferro Frit Datasheet 2008, FB276-P-2).  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US 2007/0210493 A1) discloses mixing glass frit with ceramic particles to manufacture a ceramic body (paragraph 0004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/10/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715